 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10       EDWARD JAMES HARRIS,
                                                             CASE NO. 3:19-cv-05991-RJB-JRC
11                              Petitioner,
                                                             ORDER TO AMEND § 2254
12               v.                                          PETITION
13       WASHINGTON STATE
         PENITENTIARY,
14
                                Respondent.
15

16          The District Court referred this matter filed under 28 U.S.C. § 2254 to the undersigned.

17   See Dkt. 2. The matter is before the Court on petitioner’s petition for a writ of habeas corpus, of

18   which the Court must conduct a preliminary review to determine whether it plainly appears that

19   petitioner is not entitled to relief. See Rule 4, Rules Governing Section 2254 Cases in the United

20   States District Courts (“§ 2254 Rules”).

21          The petition is deficient in several respects. First, petitioner names “Washington State

22   Penitentiary” as respondent, but the proper respondent is the person having custody over

23

24


     ORDER TO AMEND § 2254 PETITION - 1
 1   respondent (such as the superintendent), not the institution where he is incarcerated. See Dkt. 8,

 2   at 1; see also Rule 2(a), § 2254 Rules.

 3          Second, in order to determine the District in which venue is proper, the Court must know

 4   the name of the state superior court that convicted petitioner. See 28 U.S.C. § 2241(d).

 5   Petitioner does not provide the name of the superior court that convicted him. See Dkt. 8, at 1.

 6          Third, petitioner must specify “the facts supporting each ground” for relief that he

 7   alleges. Rule 2(c), § 2254 Rules. Here, petitioner appears to allege a violation of his Sixth

 8   Amendment right to the effective assistance of counsel. Dkt. 8, at 5. However, he states only

 9   the standard for evaluating such a claim without providing facts about how his counsel was

10   allegedly deficient. See Dkt. 8, at 5. “Conclusory allegations which are not supported by a

11   statement of specific facts do not warrant habeas relief.” James v. Borg, 24 F.3d 20, 26 (9th Cir.

12   1994) (internal citation omitted). Petitioner must explain to the best of his abilities how his

13   counsel was ineffective.

14          If petitioner intends to pursue this § 2254 action, he must file an amended petition on the

15   form provided by the Court. The amended petition must be legibly written or typed in its

16   entirety. It should be an original, not a copy. It should contain the case number, and it may not

17   incorporate any part of the original petition by reference. The amended petition shall operate as

18   a complete substitute for the original petition. The amended petition must name the correct

19   respondent, answer the questions on the form to the best of petitioner’s ability, and specify the

20   facts underlying petitioner’s grounds for relief.

21          If petitioner fails to comply with this order on or before April 30, 2020, the undersigned

22   will recommend dismissal of this action.

23

24


     ORDER TO AMEND § 2254 PETITION - 2
 1         The Clerk shall provide petitioner with the appropriate form for a § 2254 habeas petition.

 2         Dated this 31st day of March, 2020.

 3

 4

 5                                                      A
                                                        J. Richard Creatura
 6
                                                        United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER TO AMEND § 2254 PETITION - 3
